Exhibit 10.4

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of April 15, 2015, is
made by and among:

 

i.                  Virtu Financial, Inc., a Delaware corporation (the
“Company”);

 

ii.               TJMT Holdings LLC (f/k/a Virtu Holdings LLC), a Delaware
limited liability company (the “Viola Holder”);

 

iii.            SLP III EW Feeder I, L.P., a Delaware limited partnership (the
“SL Stockholder”), and Silver Lake Technology Associates III, L.P., a Delaware
limited partnership and SLP Virtu Investors, LLC, a Delaware limited liability
company (collectively, the “SL Members” and, together with the SL Stockholder,
the “SL Holders”);

 

iv.           Havelock Fund Investments Pte Ltd., a Singapore private limited
company (the “Temasek Holder”);

 

v.              Virtu Employee Holdco LLC, a Delaware limited liability company,
and Virtu Ireland Employee Holdco Limited, as trustee of the Virtu Ireland
Employee Trust (each, a “Management Vehicle” and, collectively, the “Management
Vehicles”); and

 

vi.           the other Persons who execute the signature pages hereto under the
heading “Additional Holders” (collectively with the Management Vehicles, the
“Other Holders”).

 

The Viola Holder, SL Holders, Temasek Holder and Other Holders are each referred
to herein as a “Holder” and are collectively referred to herein as the
“Holders”.  In addition, the Holders and the Company are each referred to herein
as a “Party” and are collectively referred to herein as the “Parties”.

 

WHEREAS, pursuant to a Reorganization Agreement, dated as of the date hereof, by
and among the Company, Virtu Financial (as defined below) and the other Persons
listed on the signature pages thereto, the Company has effected a series of
reorganization transactions (the “Reorganization Transactions”);

 

WHEREAS, after giving effect to the Reorganization Transactions, (i) the Viola
Holder owns non-voting common interest units (“Virtu Financial Units”) in Virtu
Financial LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Company (“Virtu Financial”), together with shares of the
Company’s Class D common stock, $0.00001 par value per share (the “Class D
Common Stock”), which are exchangeable from time to time at the option of the
Viola Holder for shares of the Company’s Class B common stock, $0.00001 par
value per share (the “Class B Common Stock”), pursuant to an Exchange Agreement,
dated as of the date hereof, by and among the Company, Virtu Financial and the
other Persons listed on the signature pages thereto (the “Exchange Agreement”),
and (ii) the SL Members and Other

 

1

--------------------------------------------------------------------------------


 

Holders own Virtu Financial Units together with shares of the Company’s Class C
common stock, $0.00001 par value per share (the “Class C Common Stock”), which
are exchangeable from time to time at the option of the respective holders
(subject to certain vesting restrictions in the case of the Other Holders) for
shares of the Company’s Class A common stock, $0.00001 par value per share (the
“Class A Common Stock”), pursuant to the Exchange Agreement and (iii) the SL
Stockholder and Temasek Holder own shares of Class A Common Stock;

 

WHEREAS, in connection with the Reorganization Transactions, Virtu Financial,
the Company and the Holders have entered into the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial (the “LLC Agreement”);

 

WHEREAS, the Company has priced an initial public offering of shares of its
Class A Common Stock (the “IPO”) pursuant to an Underwriting Agreement, dated as
of the date hereof; and

 

WHEREAS, in connection with the Reorganization Transactions and the IPO, the
Company has agreed to provide the Holders with certain registration rights with
respect to their Registrable Securities, subject to the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions contained in this Agreement, the Parties agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Definitions.  The following terms shall have
the following respective meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

 

“Class A Common Stock” has the meaning set forth in the recitals.

 

“Class B Common Stock” has the meaning set forth in the recitals.

 

“Class C Common Stock” has the meaning set forth in the recitals.

 

“Class D Common Stock” has the meaning set forth in the recitals.

 

“Common Stock” means the Class A Common Stock.

 

“Company” has the meaning set forth in the preamble.

 

“Continuance Notice” has the meaning set forth in Section 2.6(c).

 

2

--------------------------------------------------------------------------------


 

“Cutback Trigger” means the later of (i) the one-year anniversary of the closing
of the IPO and (ii) the completion of the offering that is counted under
Section 2.1(b) as the third Demand under this Agreement.

 

“Declining Parties” has the meaning set forth in Section 2.1(f).

 

“Demand” has the meaning set forth in Section 2.1(a).

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under
Rule 159 under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale (including a contract of sale).

 

“Electing Registration Party” has the meaning set forth in Section 2.6(c).

 

“Employee Holders” means the Other Holders and any Transferees thereof, provided
such Transferee enters into a joinder agreement and, if applicable, a spousal
consent, substantially in the forms attached hereto as Annex B and Annex C,
respectively.

 

“Employee Shelf Registration” has the meaning set forth in Section 3.5.

 

“Exchange” means (i) the exchange of shares of Class D Common Stock together
with Virtu Financial Units for shares of Class B Common Stock, pursuant to the
Exchange Agreement, and the further conversion of such shares of Class B Common
Stock into shares of Common Stock and (ii) the exchange of shares of Class C
Common Stock together with Virtu Financial Units for shares of Common Stock,
pursuant to the Exchange Agreement.

 

“Exchange Agreement” has the meaning set forth in the recitals.

 

“Exchange Registration” has the meaning set forth in Section 3.1.

 

“Exchange Registration Statement” has the meaning set forth in Section 3.1.

 

“Excluded Parties” has the meaning set forth in Section 2.1(f).

 

“Form S-3 Registration Statement” has the meaning set forth in Section 2.3(b).

 

“Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 2.3(b).

 

“Free Writing Prospectus” means any “free writing prospectus,” as defined in
Rule 405 under the Securities Act.

 

“Holder” has the meaning set forth in the preamble.

 

“Initiating Shelf Holder” has the meaning set forth in the Section 2.4(a).

 

3

--------------------------------------------------------------------------------


 

“IPO” has the meaning set forth in the recitals.

 

“LLC Agreement” has the meaning set forth in the recitals.

 

“Management Vehicle” has the meaning set forth in the preamble.

 

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(b).

 

“Non-Marketed Take-Down Share” has the meaning set forth in Section 2.4(d).

 

“Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(c).

 

“Non-Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(d).

 

“Non-Marketed Underwritten Shelf Take-Down Piggyback Election” has the meaning
set forth in Section 2.4(c).

 

“Notice Recipient” has the meaning set forth in Section 2.4(c).

 

“Other Holders” has the meaning set forth in the preamble.

 

“Other Securities” means Common Stock of the Company sought to be included in a
registration other than Registrable Securities.

 

“Parties” has the meaning set forth in the preamble.

 

“Percentage” means the Viola Percentage, the SL Percentage or the Temasek
Percentage, as applicable.

 

“Piggyback Notice” has the meaning set forth in Section 2.2(a).

 

“Public Offering” means a public offering of Common Stock pursuant to an
effective registration statement (other than on Form S-4 or Form S-8 or their
respective equivalents) filed by the Company under the Securities Act.

 

“Registrable Securities” means shares of Common Stock owned by the Holders,
whether now held or hereinafter acquired, including any shares of Common Stock
issuable or issued upon conversion or exchange of other securities of the
Company or any of its Subsidiaries (“Overlying Securities”), including upon an
Exchange or by way of unit or stock dividend or unit or stock split, or in
connection with a combination of units or shares, recapitalization, merger,
consolidation or other reorganization, until:  (i) a registration statement
covering such shares of Common Stock or applicable Overlying Securities has been
declared effective by the SEC and such shares of Common Stock or applicable
Overlying Securities have been disposed of pursuant to such effective
registration statement; (ii) such shares of Common Stock or applicable Overlying
Securities are sold under circumstances in which all of the applicable
conditions of

 

4

--------------------------------------------------------------------------------


 

Rule 144 (or any similar provisions then in force) under the Securities Act are
met; or (iii) (A) such shares of Common Stock or applicable Overlying Securities
are otherwise Transferred to a non-Affiliate of the Transferor, (B) the Company
has delivered a new certificate or other evidence of ownership for such shares
of Common Stock or applicable Overlying Securities not bearing a restrictive
legend and (C) such shares of Common Stock or applicable Overlying Securities
may be resold without limitation or subsequent registration under the Securities
Act.

 

“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article II (other
than underwriting discounts and commissions), including (i) the fees,
disbursements and expenses of the Company’s counsel and accountants, including
for special audits and comfort letters; (ii) all expenses, including filing
fees, in connection with the preparation, printing and filing of the
registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to any underwriters and dealers; (iii) the cost
of printing or producing any underwriting agreements and blue sky or legal
investment memoranda and any other documents in connection with the offering,
sale or delivery of the securities to be disposed of; (iv) all expenses in
connection with the qualification of the securities to be disposed of for
offering and sale under state “blue sky” securities laws, including the
reasonable fees and disbursements of one counsel for the underwriters and the
Selling Holders in connection with such qualification and in connection with any
blue sky and legal investment surveys; (v) all expenses, including filing fees,
incident to securing any required review by FINRA of the terms of the sale of
the securities to be disposed of; (vi) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering; (vii) all security engraving and security
printing expenses; (viii) all fees and expenses payable in connection with the
listing of the securities on any securities exchange or automated interdealer
quotation system or the rating of such securities; (ix) all expenses with
respect to road shows that the Company is obligated to pay pursuant to
Section 2.7(o); and (x) the reasonable fees and disbursements of one counsel for
the Registration Parties participating in the registration (which counsel shall
be chosen by the participating Registration Party, other than the Viola 
Registration Parties, that then holds the most Registrable Securities) incurred
in connection with any such registration and any offering of Common Stock
relating to such registration, including Shelf-Take Downs (as defined below).

 

“Registration Party” means any SL Registration Party, any Temasek Registration
Party or any Viola Registration Party.

 

“Remaining Registration Party Groups” has the meaning set forth in
Section 2.1(f).

 

“Selling Holder” means, with respect to any registration statement, any Holder
whose Registrable Securities are included therein.

 

“Shelf Holder” means any Holder whose Registrable Securities are included in the
Form S-3 Shelf Registration Statement.

 

5

--------------------------------------------------------------------------------


 

“Shelf Take-Down” has the meaning set forth in Section 2.4(a).

 

“SL Holder” has the meaning set forth in the preamble.

 

“SL Member” has the meaning set forth in the preamble.

 

“SL Percentage” means (i) until the one-year anniversary of the closing of the
IPO, 45% (or, at any time on or prior to such one-year anniversary that (x) the
Temasek Holder does not then hold Registrable Securities or (y) to the extent
the Temasek Holder is an Excluded Party, 75%) and (ii) after the one-year
anniversary of the closing of the IPO and until the completion of the offering
that is counted under Section 2.1(b) as the third Demand under this Agreement,
30% (or, at any time following such one year anniversary and on or prior to the
Cutback Trigger that (x) Temasek Holder does not then hold Registrable
Securities or (y) to the extent the Temasek Holder is an Excluded Party, 50%).

 

“SL Registration Party” means any SL Holder or any of its respective Transferees
under Section 2.1(c) holding Registrable Securities.

 

“SL Stockholder” has the meaning set forth in the preamble.

 

“Temasek Holder” has the meaning set forth in the preamble.

 

“Temasek Percentage” means (i) until the one-year anniversary of the closing of
the IPO, 30% (or, at any time on or prior to such one-year anniversary that
(x) the SL Holders do not then hold Registrable Securities or (y) to the extent
the SL Holders are Excluded Parties, 75%) and (ii) after the one-year
anniversary of the closing of the IPO and until the completion of the offering
that is counted under Section 2.1(b) as the third Demand under this Agreement,
20% (or, at any time following such one year anniversary and on or prior to the
Cutback Trigger that (x) the SL Holders do not then hold Registrable Securities
or (y) to the extent the SL Holders are Excluded Parties, 50%).

 

“Temasek Registration Party” means the Temasek Holder or any of its respective
Transferees under Section 2.1(c) holding Registrable Securities.

 

“Underwritten Shelf Take-Down” has the meaning set forth in Section 2.4(b).

 

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(b).

 

“Viola Holder” has the meaning set forth in the preamble.

 

“Viola Percentage” means (i) until the one-year anniversary of the closing of
the IPO, 25%, and (ii) after the one-year anniversary of the closing of the IPO
and until the completion of the offering that is counted under Section 2.1(b) as
the third Demand under this Agreement, 50%.

 

“Viola Registration Party” means any Viola Holder or any of its respective
Transferees under Section 2.1(c) holding Registrable Securities.

 

6

--------------------------------------------------------------------------------


 

“Virtu Financial” has the meaning set forth in the recitals.

 

“Virtu Financial Units” has the meaning set forth in the recitals.

 

“Withdrawn Offering” has the meaning set forth in Section 2.6(c).

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to such terms in the LLC Agreement.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

2.1                               Demand Rights.

 

(a)                                 Demand Rights.  Subject to the terms and
conditions of this Agreement (including Section 2.1(b)), at any time after
consummation of the IPO, upon written notice delivered by a Viola Registration
Party, a SL Registration Party or a Temasek Registration Party (a “Demand”) at
any time requesting that the Company effect the registration (a “Demand
Registration”) under the Securities Act of any or all of the Registrable
Securities held by such Registration Party, which Demand shall specify the
number and type of such Registrable Securities to be included in such
registration and the intended method or methods of disposition of such
Registrable Securities, the Company shall, as promptly as reasonably
practicable, give written notice of such Demand to all other Holders and shall,
as promptly as reasonably practicable, at any time after the expiration or
waiver of the lockup agreements delivered pursuant to the Underwriting
Agreement, file the appropriate registration statement and use reasonable best
efforts to effect the registration under the Securities Act and applicable state
securities laws of (i) the Registrable Securities which the Company has been so
requested to register for sale by such Registration Party in the Demand, and
(ii) all other Registrable Securities which the Company has been requested to
register for sale by such other Holders by written request given to the Company
within 20 days after the giving of such written notice by the Company (which
request shall specify the intended method of disposition of such Registrable
Securities), in each case subject to Section 2.1(f), all to the extent required
to permit the disposition (in accordance with such intended methods of
disposition) of the Registrable Securities to be so registered for sale. 
Notwithstanding the foregoing, in the event the method of disposition is an
underwritten offering, the right of any Holder to include Registrable Securities
in such registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting (unless otherwise agreed by the Holders with a majority of the
Registrable Shares participating in the registration and by the requesting
Registration Party) to the extent provided in this Agreement, and all Holders
proposing to distribute their Registrable Shares through such underwriting shall
(together with the Company as provided in Section 2.7) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.

 

(b)                                 Limitations on Demand Rights.  The Viola
Registration Parties shall be entitled to make seven Demands under
Section 2.1(a), the SL Registration Parties shall be entitled to make two
Demands under Section 2.1(a) and the Temasek Registration Parties shall

 

7

--------------------------------------------------------------------------------


 

be entitled to make two Demands under Section 2.1(a), subject in each case to
Section 2.6(c); provided, that any Viola Registration Party, SL Registration
Party or Temasek Registration Party shall only be entitled to make a Demand
pursuant to Section 2.1(a) if such Registration Party is requesting the
registration of Registrable Securities held by it and its Affiliates that are
Registration Parties with an aggregate estimated market value of at least $50
million.  No registration effected pursuant to Section 2.2 or Section 2.3 and no
Shelf Take-Down pursuant to Section 2.4 shall be counted as the making of a
Demand for purposes of Section 2.1(a); provided, that, subject to
Section 2.6(c), a request for a Marketed Underwritten Shelf Take-Down (as
defined below) pursuant to Section 2.4(b) shall count as one Demand.  For the
avoidance of doubt, a demand for shelf registration made together with a request
for a Marketed Underwritten Shelf Take-Down shall together constitute a single
Demand.

 

(c)                                  Assignment.  In connection with the
Transfer of Registrable Securities to any Person, a Registration Party or Other
Holder may assign to any Transferee of such Registrable Securities (i) the right
to make one or more Demands pursuant to Section 2.1(a) and (ii) the right to
participate in or effect any registration and/or Shelf Take-Down pursuant to the
terms of Section 2.1(a)(ii), Section 2.2, Section 2.3 and Section 2.4, in each
case to the extent that such Transferor has such rights.  In the event of any
such assignment, references to the Registration Parties in Section 2.1,
Section 2.2, Section 2.3 and Section 2.4 shall be deemed to refer to such
Transferee if such Transferee is making any Demand or otherwise exercising its
registration rights hereunder.  In each of the foregoing cases, in the event the
relevant Registration Party or Other Holder assigns, directly or indirectly, any
registration rights to any Person as contemplated in this Section 2.1(c) in
connection with a Transfer of Registrable Securities, the Registration Party or
Other Holder shall, as a condition to any such assignment, require such
Transferee to enter into a Joinder Agreement in the form attached hereto as
Annex B to become party to this Agreement and expressly be subject to
Section 2.12 and/or Section 3.4 herein, as applicable.  If any such Transferee
is an individual and married, such relevant Registration Party or Other Holder
shall, as a condition to such Transfer, cause such Transferee to deliver to the
Company a duly executed copy of a Spousal Consent in the form attached hereto as
Annex C.  In the event of any such assignment, references to the Registration
Party or Other Holder in Section 2.12 shall be deemed to refer to such
Transferee.  In addition, in each of the foregoing cases, the relevant
Registration Party or Other Holder, as applicable, shall, as promptly as
reasonably practicable, give written notice of any such assignment to the
Company and, in the case of an assignment by a Registration Party, the other
Registration Parties in accordance with the LLC Agreement or, to the extent
applicable to such other Registration Parties, to the addresses and other
contact information set forth on Annex A to this Agreement.  For the avoidance
of doubt, any registration rights or allocations provided under this Agreement
to a SL Holder may be assigned by such SL Holder without limitation to any other
SL Registration Party, any registration rights or allocations provided under
this Agreement to the Temasek Holder may be assigned by such Temasek Holder
without limitation to any other Temasek Registration Party and any registration
rights or allocations provided under this Agreement to the Viola Holder may be
assigned by such Viola Holder without limitation to any other Viola Registration
Party.

 

(d)                                 Company Blackout Rights.  With respect to
any registration statement filed, or to be filed, including any amendment,
renewal or replacement thereof, pursuant to this Section 2.1, if (i) the board
of directors of the Company determines in good faith after

 

8

--------------------------------------------------------------------------------


 

consultation with outside counsel that such registration would cause the Company
to disclose material non-public information, which disclosure (x) would be
required to be made in any registration statement so that such registration
statement would not be materially misleading, (y) would not be required to be
made at such time but for the filing or effectiveness of such registration
statement and (z) would be materially detrimental to the Company or would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other similar transaction involving the Company or
any of its Subsidiaries, and that, as a result of such potential disclosure or
interference, it is in the best interests of the Company to defer the filing or
effectiveness of such registration statement at such time or suspend the Selling
Holders’ use of any prospectus which is a part of the registration statement,
and (ii) the Company furnishes to the Selling Holders a certificate signed by
the chief executive officer of the Company to that effect, then the Company
shall have the right to defer such filing or effectiveness or suspend the
continuance of such effectiveness for a period of not more than 135 days (in
which event, in the case of a suspension, such Selling Holder shall discontinue
sales of Registrable Securities pursuant to such registration statement);
provided, that the Company shall not use this right, together with any other
deferral or suspension of the Company’s obligations under Section 2.1 or
Section 2.3, more than once in any 12-month period. The Company shall as
promptly as reasonably practicable notify the Selling Holders of the expiration
of any period during which it exercised its rights under this Section 2.1(d). 
The Company agrees that, in the event it exercises its rights under this
Section 2.1(d), it shall, as promptly as reasonably practicable following the
expiration of the applicable deferral or suspension period, file or update and
use its reasonable best efforts to cause the effectiveness of, as applicable,
the applicable deferred or suspended registration statement or prospectus which
is a part of the registration statement.

 

(e)                                  Fulfillment of Registration Obligations. 
Notwithstanding any other provision of this Agreement, a registration requested
pursuant to this Section 2.1 shall not be deemed to have been effected and the
Registration Party that issued the Demand shall not be deemed to have used one
of its Demands for purposes of Section 2.1(b):  (i) if the registration
statement is withdrawn without becoming effective; (ii) if after it has become
effective such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or any other Governmental Authority for
any reason other than a misrepresentation or an omission by a Selling Holder
that is the Registration Party, or an Affiliate of the Registration Party (other
than the Company and its controlled Affiliates), that made the Demand relating
to such registration and, as a result thereof, the Registrable Securities
requested to be registered cannot be completely distributed in accordance with
the plan of distribution set forth in the related registration statement;
(iii) if the registration does not contemplate an underwritten offering, if it
does not remain effective for at least 180 days (or such shorter period as will
terminate when all securities covered by such registration statement have been
sold or withdrawn); or if such registration statement contemplates an
underwritten offering, if it does not remain effective for at least 180 days
plus such longer period as, in the opinion of counsel for the underwriter or
underwriters, a prospectus is required by Applicable Law to be delivered in
connection with the sale of Registrable Securities by an underwriter or dealer;
or (iv) in the event of an underwritten offering, if the conditions to closing
(including any condition relating to an overallotment option) specified in the
purchase agreement or underwriting agreement entered into in connection with
such registration are not satisfied or waived other than by reason of some

 

9

--------------------------------------------------------------------------------


 

wrongful act or omission by a Selling Holder that is the Registration Party, or
an Affiliate of the Registration Party, that made the Demand relating to such
registration.

 

(f)                                   Cutbacks in Demand Registration.  If the
lead underwriter or managing underwriter advises the Company in writing (with a
copy to each Selling Holder) that, in such firm’s good faith view, the number of
Registrable Securities and Other Securities requested to be included in a Demand
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect upon the price, timing or
distribution of the offering and sale of the Registrable Securities and Other
Securities then contemplated, the Company shall include in such registration:

 

(1)                                 first, Registrable Securities owned by the
Registration Parties that are requested to be included in such registration
pursuant to Section 2.1(a) and that can be sold without having the significant
adverse effect referred to above, pro rata on the basis of the relative number
of such fully vested Registrable Securities owned by the Viola Registration
Parties, the SL Registration Parties and the Temasek Registration Parties
seeking or requesting inclusion in such registration; provided, that until the
Cutback Trigger, such Registrable Securities that are allocable to the
Registration Parties in the aggregate pursuant to the preceding portion of this
clause (1) shall be allocated among the Registration Parties as follows: 
(x) first (unless any of the Viola Registration Parties, SL Registration Parties
or Temasek Registration Parties are not seeking or requesting inclusion in such
registration (the “Declining Parties”)), the Viola Percentage to the Viola
Registration Parties seeking or requesting inclusion in such registration, the
SL Percentage to the SL Registration Parties seeking or requesting inclusion in
such registration and the Temasek Percentage to the Temasek Registration Parties
seeking or requesting inclusion in such registration, until either the Viola
Registration Parties, the SL Registration Parties or the Temasek Registration
Parties have been fully allocated all its Registrable Securities sought or
requested to be included in such registration (such fully allocated Registration
Parties, and any Declining Party, being referred to herein as the “Excluded
Parties”), (y) thereafter (or first if, any of the Viola Registration Parties,
SL Registration Parties or Temasek Registration Parties are Declining Parties),
to such of the Viola Registration Parties, SL Registration Parties and Temasek
Registration Parties as remain after excluding the Excluded Parties (each, a
“Remaining Registration Party Group”), based on a percentage equal to each such
Remaining Registration Party Group’s Percentage divided by the sum of the
Percentages of both Remaining Registration Party Groups until either of the
Remaining Registration Party Groups have been fully allocated all its
Registrable Securities sought or requested to be included in such registration
and (z) thereafter, 100% to the sole Remaining Registration Party Groups seeking
or requesting inclusion in such registration;

 

(2)                                 second, Registrable Securities owned by the
Other Holders that are requested to be included in such registration pursuant to
Section 2.1(a) and that can be sold without having the significant adverse
effect referred to above, pro rata on the basis of the relative number of such
fully vested Registrable Securities owned by the Other Holders requesting
inclusion in such registration; and

 

(3)                                 third, the Other Securities owned by any
holder thereof with a contractual right to include such Other Securities in such
registration that can be sold without having the

 

10

--------------------------------------------------------------------------------


 

significant adverse effect referred to above, pro rata on the basis of the
relative number of such fully vested Other Securities owned by the Persons
requesting inclusion in such registration.

 

2.2                               Piggyback Registration Rights.

 

(a)                                 Notice and Exercise of Rights.  If the
Company at any time proposes or is required to register any of its Common Stock
or any other Equity Securities under the Securities Act (other than a Demand
Registration pursuant to Section 2.1 or a registration pursuant to Section 2.3
or Article III), whether or not for sale for its own account, in a manner that
would permit registration of Registrable Securities for sale for cash to the
public under the Securities Act, subject to the last sentence of this
Section 2.2(a), it shall at each such time give written notice (the “Piggyback
Notice”), as promptly as reasonably practicable, to each Holder of its intention
to do so, which Piggyback Notice shall specify the number of shares of such
Common Stock or other Equity Securities to be included in such registration. 
Upon the written request of any Holder made within 20 days after receipt of the
Piggyback Notice by such Person (which request shall specify the number of
Registrable Securities intended to be disposed of), subject to the other
provisions of this Article II, the Company shall effect, in connection with the
registration of such Common Stock or other Equity Securities, the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register; provided, that in no event shall the Company be
required to register pursuant to this Section 2.2 any securities other than
Common Stock.  Notwithstanding anything to the contrary contained in this
Section 2.2, the Company shall not be required to effect any registration of
Registrable Securities under this Section 2.2 incidental to the registration of
any of its securities on Forms S-4 or S-8 (or any similar or successor form
providing for the registration of securities in connection with mergers,
acquisitions, exchange offers, subscription offers, dividend reinvestment plans
or stock option or other executive or employee benefit or compensation plans) or
any other form that would not be available for registration of Registrable
Securities.

 

(b)                                 Determination Not to Effect Registration. 
If at any time after giving such Piggyback Notice and prior to the effective
date of the registration statement filed in connection with such registration
the Company shall determine for any reason not to register the securities
originally intended to be included in such registration, the Company may, at its
election, give written notice of such determination to the Selling Holders and
thereupon the Company shall be relieved of its obligation to register such
Registrable Securities in connection with the registration of securities
originally intended to be included in such registration, without prejudice,
however, to the right of a Viola Registration Party, a SL Registration Party or
a Temasek Registration Party immediately to request that such registration be
effected as a registration under Section 2.1 (including a shelf registration
under Section 2.3) to the extent permitted thereunder.

 

(c)                                  Cutbacks in Company Offering.  If the
registration referred to in the first sentence of Section 2.2(a) is to be an
underwritten registration on behalf of the Company, and the lead underwriter or
managing underwriter advises the Company in writing (with a copy to each Selling
Holder) that, in such firm’s good faith view, the number of Other Securities and
Registrable Securities requested to be included in such registration exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect upon the

 

11

--------------------------------------------------------------------------------


 

price, timing or distribution of the offering and sale of the Other Securities
and Registrable Securities then contemplated, the Company shall include in such
registration:

 

(1)                                 first, all securities proposed to be
registered on behalf the Company;

 

(2)                                 second, Registrable Securities owned by the
Registration Parties that are requested to be included in such registration
pursuant to this Section 2.2 and that can be sold without having the significant
adverse effect referred to above, pro rata on the basis of the relative number
of such fully vested Registrable Securities owned by the Viola Registration
Parties, the SL Registration Parties and the Temasek Registration Parties
requesting inclusion in such registration; provided, that, until the Cutback
Trigger, such Registrable Securities that are allocable to the Registration
Parties in the aggregate pursuant to the preceding portion of this clause
(2) shall be allocated among the Registration Parties as follows:  (x) first
(unless any of the Viola Registration Parties, SL Registration Parties or
Temasek Registration Parties are Declining Parties), the Viola Percentage to the
Viola Registration Parties requesting inclusion in such registration, the SL
Percentage to the SL Registration Parties requesting inclusion in such
registration and the Temasek Percentage to the Temasek Registration Parties
requesting inclusion in such registration, until either the Viola Registration
Parties, the SL Registration Parties or the Temasek Registration Parties are
Excluded Parties with respect to such registration, (y) thereafter (or first, if
any of the Viola Registration Parties, SL Registration Parties or Temasek
Registration Parties are Declining Parties), to the Remaining Registration Party
Groups, based on a percentage equal to each such Remaining Registration Party
Group’s Percentage divided by the sum of the Percentages of both Remaining
Registration Party Groups until either of the Remaining Registration Party
Groups have been fully allocated all its Registrable Securities sought or
requested to be included in such registration and (z) thereafter, 100% to the
sole Remaining Registration Party Groups seeking or requesting inclusion in such
registration;

 

(3)                                 third, Registrable Securities owned by the
Other Holders that are requested to be included in such registration pursuant to
this Section 2.2 and that can be sold without having the significant adverse
effect referred to above, pro rata on the basis of the relative number of such
fully vested Registrable Securities owned by the Other Holders requesting
inclusion in such registration; and

 

(4)                                 fourth, the Other Securities that are
requested to be included in such registration pursuant to the terms of any
agreement providing for registration rights to which the Company is a party that
can be sold without having the significant adverse effect referred to above, pro
rata on the basis of the relative number of such Other Securities owned by the
Persons requesting inclusion in such registration.

 

(d)                                 Cutbacks in Other Offerings. If the
registration referred to in the first sentence of Section 2.2(a) is to be an
underwritten registration other than on behalf of the Company, and the lead
underwriter or managing underwriter advises the Selling Holders in writing (with
a copy to the Company) that, in such firm’s good faith view, the number of
Registrable Securities and Other Securities requested to be included in such
registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse

 

12

--------------------------------------------------------------------------------


 

effect upon the price, timing or distribution of the offering and sale of the
Registrable Securities and Other Securities then contemplated, the Company shall
include in such registration:

 

(1)                                 first, the Other Securities held by any
holder thereof with a contractual right to include such Other Securities in such
registration prior to any other Person;

 

(2)                                 second, Registrable Securities owned by the
Registration Parties that are requested to be included in such registration
pursuant to this Section 2.2 and that can be sold without having the significant
adverse effect referred to above, pro rata on the basis of the relative number
of such fully vested Registrable Securities owned by the Viola Registration
Parties, the SL Registration Parties and the Temasek Registration Parties
requesting inclusion in such registration; provided, that until the Cutback
Trigger, such Registrable Securities that are allocable to the Registration
Parties in the aggregate pursuant to the preceding portion of this clause
(2) shall be allocated among the Registration Parties as follows:  (x) first
(unless any of the Viola Registration Parties, SL Registration Parties or
Temasek Registration Parties are Declining Parties), the Viola Percentage to the
Viola Registration Parties requesting inclusion in such registration, the SL
Percentage to the SL Registration Parties requesting inclusion in such
registration and the Temasek Percentage to the Temasek Registration Parties
requesting inclusion in such registration, until either the Viola Registration
Parties, the SL Registration Parties or the Temasek Registration Parties are
Excluded Parties with respect to such registration (y) thereafter (or first, any
of the Viola Registration Parties, SL Registration Parties or Temasek
Registration Parties are Declining Parties), to the Remaining Registration Party
Groups, based on a percentage equal to each such Remaining Registration Party
Group’s Percentage divided by the sum of the Percentages of both Remaining
Registration Party Groups until either of the Remaining Registration have been
fully allocated all its Registrable Securities sought or requested to be
included in such registration and (z) thereafter, 100% to the sole Remaining
Registration Party Groups seeking or requesting inclusion in such registration;

 

(3)                                 third, Registrable Securities owned by the
Other Holders that are requested to be included in such registration pursuant to
this Section 2.2 and that can be sold without having the significant adverse
effect referred to above, pro rata on the basis of the relative number of such
fully vested Registrable Securities owned by the Other Holders requesting
inclusion in such registration; and

 

(4)                                 fourth, the Other Securities that are
requested to be included in such registration pursuant to the terms of any
agreement providing for registration rights to which the Company is a party that
can be sold without having the significant adverse effect referred to above, pro
rata on the basis of the relative number of such Other Securities owned by the
Persons requesting inclusion in such registration.

 

(e)                                  IPO.  The Parties agree that the provisions
of this Section 2.2 shall not apply to the IPO.

 

2.3                               Form S-3 Registration.

 

(a)                                 Notwithstanding anything in Section 2.1 or
Section 2.2 to the contrary, in case the Company shall receive from any Viola
Registration Party, any SL Registration Party or

 

13

--------------------------------------------------------------------------------


 

any Temasek Registration Party a written request or requests that the Company
effect a registration on Form S-3 and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by such
Registration Party (which shall not constitute a Demand), and the Company is
then eligible to use Form S-3 for the resale of Registrable Securities, the
Company shall:

 

(1)                                 as promptly as reasonably practicable, give
written notice of the proposed registration, and any related qualification or
compliance, to all other Holders; and

 

(2)                                 as promptly as reasonably practicable, file
and use reasonable best efforts to effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registration
Party’s Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder joining in
such request as are specified in a written request given within 15 days after
receipt of such written notice from the Company; provided, that the Company
shall not be obligated to effect any such registration, qualification or
compliance pursuant to this Section 2.3 (or, with respect to a request under
Section 2.4, any Shelf Take-Down pursuant to Section 2.4):

 

(A)                               if Form S-3 is not available for such offering
by the Registration Parties;

 

(B)                               solely with respect to filing and causing the
effectiveness of a registration on Form S-3 or effecting a Marketed Underwritten
Shelf Take-Down, if the Registration Parties, together with the Holders of any
Registrable Securities entitled to inclusion in such registration (or Marketed
Underwritten Shelf Take-Down, as applicable), propose to sell Registrable
Securities at an aggregate price to the public (net of any underwriters’
discounts or commissions) of less than $50 million;

 

(C)                               if (i) the board of directors of the Company
determines in good faith after consultation with outside counsel that such
Form S-3 registration would cause the Company to disclose material non-public
information, which disclosure (x) would be required to be made in any
registration statement so that such registration statement would not be
materially misleading, (y) would not be required to be made at such time but for
the filing or effectiveness of such registration statement and (z) would be
materially detrimental to the Company or would materially interfere with any
material financing, acquisition, corporate reorganization or merger or other
similar transaction involving the Company or any of its Subsidiaries, and that,
as a result of such potential disclosure or interference, it is in the best
interests of the Company to defer the filing or effectiveness of such
registration statement (or, with respect to a Shelf Take-Down under Section 2.4,
the sale of securities of the Company pursuant to such Form S-3 registration
statement) at such time, and (ii) the Company furnishes to the Registration
Parties a certificate signed by the chief executive officer of the Company to
that effect, then the Company shall have the right to defer such filing of the
Form S-3 registration statement (or Shelf Take-Down) for a period of not more
than 120 days after receipt of the request of the Registration Party under this
Section 2.3 (or Section 2.4, as applicable); provided, that the Company shall
not use this right, together with any other deferral or suspension

 

14

--------------------------------------------------------------------------------


 

of the Company’s obligations under Section 2.1 or Section 2.3, more than once in
any 12-month period.  The Company shall as promptly as reasonably practicable
notify the Selling Holders of the expiration of any period during which it
exercised its rights under this Section 2.3(a)(2)(C).  The Company agrees that,
in the event it exercises its rights under this Section 2.3(a)(2)(C), it shall,
as promptly as reasonably practicable following the expiration of the applicable
deferral period, file or update and use its reasonable best efforts to cause the
effectiveness of, as applicable, the applicable deferred registration statement
(or Shelf Take-Down);

 

(D)                               solely with respect to filing and causing the
effectiveness of a registration on Form S-3, subject to Section 2.3(d), if the
Company has, within the 120-day period preceding the date of such request,
already effected one registration on Form S-3 for a Registration Party pursuant
to this Section 2.3 (but, for the avoidance of doubt, regardless of whether any
Shelf Take-Downs have been effected during such period); provided, that any such
registration shall be deemed to have been “effected” if the registration
statement relating thereto (x) has become or been declared or ordered effective
under the Securities Act, and any of the Registrable Securities of the
Registration Party included in such registration have actually been sold
thereunder, and (y) has remained effective for a period of at least 180 days in
the case of a registration on Form S-3 for a Viola Registration Party, an SL
Registration Party or a Temasek Registration Party; or

 

(E)                                in any particular jurisdiction in which the
Company would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance.

 

(b)                                 Subject to the foregoing, the Company shall
file a registration statement covering the Registrable Securities so requested
to be registered, as promptly as reasonably practicable, after receipt of the
request or requests of the Registration Party and the other Holders (the
“Form S-3 Registration Statement”) and any such Holder may request inclusion of
a plan of distribution in accordance with Section 2.7(i) and/or that such
Form S-3 Registration Statement constitute a shelf offering on a delayed or
continuous basis in accordance with Rule 415 under the Securities Act (a
“Form S-3 Shelf Registration Statement”), in which case the provisions of
Section 2.4 shall also be applicable.

 

(c)                                  If the Viola Registration Parties, the SL
Registration Parties or the Temasek Registration Parties intend to distribute
the Registrable Securities covered by their request under this Section 2.3 by
means of a Marketed Underwritten Shelf Take-Down pursuant to Section 2.4(b),
they shall so advise the Company as a part of their request made pursuant to
this Section 2.3 and, subject to the limitations set forth in Section 2.3(a),
the Company shall include such information in the written notice referred to in
Section 2.3(a).  In such event, the right of any Holder to include Registrable
Securities in such registration (or Underwritten Shelf Take-Down, as applicable)
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting
(unless otherwise agreed by the Holders with a majority of the Registrable
Securities participating in the registration and by the requesting Registration
Party) to the extent provided in this Agreement.  All Holders proposing to
distribute their securities through such underwriting

 

15

--------------------------------------------------------------------------------


 

shall (together with the Company as provided in Section 2.7) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.  Notwithstanding any other provision of this
Section 2.3 or Section 2.4, if the lead underwriter or managing underwriter
advises the Company in writing (with a copy to each Selling Holder) that, in
such firm’s good faith view, the number of Registrable Securities and Other
Securities requested to be included in such offering exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect upon the price, timing or distribution of the offering and sale of the
Registrable Securities and Other Securities then contemplated, the Company shall
include in such offering:

 

(1)                                 first, Registrable Securities owned by the
Viola Registration Parties, the SL Registration Parties and the Temasek
Registration Parties that are requested to be included in such offering pursuant
to Section 2.3 and Section 2.4 and that can be sold without having the
significant adverse effect referred to above, pro rata on the basis of the
relative number of such Registrable Securities owned by the Viola Registration
Parties, the SL Registration Parties and the Temasek Registration Parties
seeking such inclusion in such offering; provided, that until and including the
Cutback Trigger, such Registrable Securities that are allocable to the
Registration Parties in the aggregate pursuant to the preceding portion of this
clause (1) shall be allocated among the Registration Parties as follows:
(x) first, (unless any of the Viola Registration Parties, SL Registration
Parties or Temasek Registration Parties  are Declining Parties), the Viola
Percentage to the Viola Registration Parties seeking inclusion in such offering,
the SL Percentage to the SL Registration Parties seeking inclusion in such
offering and the Temasek Percentage to the Temasek Registration Parties seeking
or requesting inclusion in such offering, until either the Viola Registration
Parties, the SL Registration Parties or the Temasek Registration Parties are
Excluded Parties with respect to such offering (y) thereafter (or first, if any
of the Viola Registration Parties, SL Registration Parties or Temasek
Registration Parties are Declining Parties), to the Remaining Registration Party
Groups, based on a percentage equal to each such Remaining Registration Party
Group’s Percentage divided by the sum of the Percentages of both Remaining
Registration Party Groups until either of the Remaining Registration Party
Groups have been fully allocated all its Registrable Securities sought or
requested to be included in such offering and (z) thereafter, 100% to the sole
Remaining Registration Party Groups seeking or requesting inclusion in such
offering;

 

(2)                                 second, Registrable Securities owned by the
Other Holders that are requested to be included in such offering pursuant to
Section 2.3 and Section 2.4 and that can be sold without having the significant
adverse effect referred to above, pro rata on the basis of the relative number
of such fully vested Registrable Securities owned by the Other Holders seeking
inclusion in such offering; and

 

(3)                                 third, the Other Securities owned by any
holder thereof with a contractual right to include such Other Securities in such
offering that can be sold without having the significant adverse effect referred
to above, pro rata on the basis of the relative number of such fully vested
Other Securities owned by the Persons seeking inclusion in such offering.

 

(d)                                 Notwithstanding the foregoing, if the
Company shall receive from any Holders of Registrable Securities then
outstanding a written request or requests under Section 2.3 that the Company
effect a registration statement on Form S-3 that includes only those items and

 

16

--------------------------------------------------------------------------------


 

that information that is required to be included in parts I and II of such Form,
and does not include any additional or extraneous items of information (e.g., a
lengthy description of the Company or the Company’s business) (an “Ordinary S-3
Registration Statement”), then Section 2.3(a)(2)(D) shall not apply to such
Ordinary S-3 Registration Statement request.

 

(e)                                  Upon the written request of any Viola
Registration Party, SL Registration Party or Temasek Registration Party (which
shall not constitute a Demand), prior to the expiration of effectiveness of any
existing Form S-3 Shelf Registration Statement in accordance with Rule 415, the
Company shall file and seek the effectiveness of a new Form S-3 Shelf
Registration Statement in order to permit the continued offering of the
Registrable Securities included under such existing Form S-3 Shelf Registration
Statement.

 

2.4                               Shelf Take-Downs.

 

(a)                                 Any Selling Holder of Registrable Securities
included in a Form S-3 Shelf Registration Statement (an “Initiating Shelf
Holder”) may initiate an offering or sale of all or part of such Registrable
Securities (a “Shelf Take-Down”), in which case the provisions of this
Section 2.4 shall apply.

 

(b)                                 If an Initiating Shelf Holder who is a Viola
Registration Party, an SL Registration Party or a Temasek Registration Party so
elects in a written request delivered to the Company (an “Underwritten Shelf
Take-Down Notice”), a Shelf Take-Down may be in the form of an underwritten
offering (an “Underwritten Shelf Take-Down”) and, subject to the limitations set
forth in the proviso to Section 2.3(a)(2) as modified by Section 2.3(d), the
Company shall file and effect an amendment or supplement to its Form S-3 Shelf
Registration Statement (including the filing of a supplemental prospectus) for
such purpose as promptly as reasonably practicable; provided, that any such
Marketed Underwritten Shelf Take-Down shall, subject to Section 2.6(c), be
deemed to be, for purposes of Section 2.1(b), a Demand.  Such Initiating Shelf
Holder shall indicate in such Underwritten Shelf Take-Down Notice whether it
intends for such Underwritten Shelf Take-Down to involve a customary “road show”
(including an “electronic road show”) or other substantial marketing effort by
the underwriters over a period of at least 48 hours (a “Marketed Underwritten
Shelf Take-Down”).  Upon receipt of an Underwritten Shelf Take-Down Notice
indicating that such Underwritten Shelf Take-Down will be a Marketed
Underwritten Shelf Take-Down, the Company shall as promptly as reasonably
practicable (but in any event no later than two Business Days after receipt of
such Marketed Underwritten Shelf Take-Down Notice) give written notice of such
Marketed Underwritten Shelf Take-Down to all other Shelf Holders and shall
permit the participation of all such Shelf Holders that request inclusion in
such Marketed Underwritten Shelf Take-Down who respond in writing within five
days after the receipt of such notice of their election to participate.  The
provisions of Section 2.3(c) (other than the first sentence thereof) shall apply
with respect to the right of the Initiating Shelf Holder and any other Shelf
Holder to participate in any Underwritten Shelf Take-Down.

 

(c)                                  If the Initiating Shelf Holder desires to
effect an Underwritten Shelf Take-Down that does not constitute a Marketed
Underwritten Shelf Take-Down (a “Non-Marketed Underwritten Shelf Take-Down”),
the Initiating Shelf Holder shall so indicate in a written request delivered to
the Company no later than two Business Days prior to the expected date of

 

17

--------------------------------------------------------------------------------


 

such Non-Marketed Underwritten Shelf Take-Down, which request shall include
(i) the total number of Registrable Securities expected to be offered and sold
in such Non-Marketed Underwritten Shelf Take-Down, (ii) the expected plan of
distribution of such Non-Marketed Underwritten Shelf Take-Down, (iii) the action
or actions required (including the timing thereof) in connection with such
Non-Marketed Underwritten Shelf Take-Down (including the delivery of one or more
stock certificates representing shares of Registrable Securities to be sold in
such Non-Marketed Underwritten Shelf Take-Down) and (iv) at the option and in
the sole discretion of such Initiating Shelf Holder, an election that such
Non-Marketed Underwritten Shelf Take-Down shall be subject to Section 2.4(d) (a
“Non-Marketed Underwritten Shelf Take-Down Piggyback Election”), and, subject to
the limitations set forth in the proviso to Section 2.3(a)(2) as modified by
Section 2.3(d), the Company shall file and effect an amendment or supplement to
its Form S-3 Shelf Registration Statement (including the filing of a
supplemental prospectus) for such purpose as promptly as reasonably practicable
(and in any event within three Business Days).

 

(d)                                 Upon receipt from any Viola Registration
Party, SL Registration Party or Temasek Registration Party of a written request
pursuant to Section 2.4(c) that contains an affirmative Non-Marketed
Underwritten Shelf Take-Down Piggyback Election, the Company shall provide
written notice (a “Non-Marketed Underwritten Shelf Take-Down Notice”) of such
Non-Marketed Underwritten Shelf Take-Down promptly to all Holders (other than
the requesting Registration Party), which Non-Marketed Underwritten Shelf
Take-Down Notice shall set forth (i) the total number of Registrable Securities
expected to be offered and sold in such Non-Marketed Underwritten Shelf
Take-Down, (ii) the expected plan of distribution of such Non-Marketed
Underwritten Shelf Take-Down, (iii) that each recipient of such Non-Marketed
Underwritten Shelf Take-Down Notice (each, a “Notice Recipient”) shall have the
right, upon the terms and subject to the conditions set forth in this
Section 2.4(d), to elect to sell up to its Non-Marketed Take-Down Share (as
defined below) and (iv) the action or actions required (including the timing
thereof, which for the avoidance of doubt shall not require any delay in the
expected date of such Non-Marketed Underwritten Shelf Take-Down or extension of
the Company’s obligation to file and effect an amendment or supplement to its
Form S-3 Shelf Registration Statement as soon as practicable (and in any event
within two Business Days) of the Initiating Shelf Holder’s Non-Marketed
Underwritten Shelf Taken-Down request pursuant to Section 2.4(c)) in connection
with such Non-Marketed Underwritten Shelf Take-Down with respect to each Notice
Recipient that elects to exercise such right (including the delivery of one or
more stock certificates representing shares of Registrable Securities held by
such Notice Recipient to be sold in such Non-Marketed Underwritten Shelf
Take-Down).  Upon receipt of such Non-Marketed Underwritten Shelf Take-Down
Notice, each such Notice Recipient may elect to sell up to its Non-Marketed
Take-Down Share with respect to each such Non-Marketed Underwritten Shelf
Take-Down, by taking such action or actions referred to in clause (iv) above in
a timely manner.  If the Viola Registration Parties, the SL Registration Parties
or the Temasek Registration Parties do not elect to sell all of their respective
Non-Marketed Take-Down Share, the unelected portion of such Non-Marketed
Take-Down Share shall be allocated to the other Holders, pro rata based on their
respective Non-Marketed Take-Down Shares.  Notwithstanding the delivery of any
Non-Marketed Underwritten Shelf Take-Down Notice, all determinations as to
whether to complete any Non-Marketed Underwritten Shelf Take-Down and as to the
timing, manner, price and other terms of any Non-Marketed Underwritten Shelf
Take-Down contemplated by Section 2.4(d) shall be at the discretion of the
Initiating Shelf Holder.  “Non-

 

18

--------------------------------------------------------------------------------


 

Marketed Take-Down Share” shall mean, with respect to any Non-Marketed
Underwritten Shelf Take-Down subject to this Section 2.4(d) and each Initiating
Shelf Holder and each other Notice Recipients delivering such notice with
respect to and participating in such Non-Marketed Underwritten Shelf Take-Down
subject to this Section 2.4(d), a number determined as follows:

 

(x) in the case of all participating Registration Parties collectively, an
aggregate number equal to the product of the following: (i) the total number of
Registrable Securities to be included in such Non-Marketed Underwritten Shelf
Take-Down and (ii) a fraction, the numerator of which is the total number of
Registrable Securities beneficially owned by the participating Registration
Parties in the aggregate, and the denominator of which is the total number of
Registrable Securities beneficially owned by the Initiating Shelf Holder and all
the other Notice Recipients delivering such a notice and participating in such
Non-Marketed Underwritten Shelf Take-Down; and such aggregate number shall be
allocated among the participating Registration Parties pro rata on the basis of
the relative number of Registrable Securities owned by the participating
Registration Parties; provided, that until the Cutback Trigger, the Registrable
Securities that are allocable to the participating Registration Parties in the
aggregate pursuant to the preceding portion of this clause (x) shall be
allocated among the participating Registration Parties as follows:  (A) first
(unless any of the Viola Registration Parties, SL Registration Parties or
Temasek Registration Parties) are Declining Parties, the Viola Percentage to the
Viola Registration Parties requesting inclusion in such Non-Marketed
Underwritten Shelf Take-Down, the SL Percentage to the SL Registration Parties
requesting inclusion in such Non-Marketed Underwritten Shelf Take-Down and the
Temasek Percentage to the Temasek Registration Parties requesting inclusion in
such Non-Marketed Underwritten Shelf Take-Down, until either the Viola
Registration Parties, the SL Registration Parties or the Temasek Registration
Parties are Excluded Parties with respect to such Non-Marketed Underwritten
Shelf Take-Down, (B) thereafter (or first, if any of the Viola Registration
Parties, SL Registration Parties or Temasek Registration Parties are Declining
Parties), to the Remaining Registration Groups, based on a percentage equal to
each such Remaining Registration Party Group’s Percentage divided by the sum of
the Percentages of both Remaining Registration Party Groups until either of the
Remaining Registration Party Groups have been fully allocated all its
Registrable Securities sought or requested to be included in such Non-Marketed
Underwritten Shelf Take-Down and (C) thereafter, 100% to the sole Remaining
Registration Party Groups seeking or requesting inclusion in such Non-Marketed
Underwritten Shelf Take-Down; and

 

(y) in the case of each other participating Notice Recipient, a number equal to
the product of the following:  (i) the total number of Registrable Securities to
be included in such Non-Marketed Underwritten Shelf Take-Down and (ii) a
fraction, the numerator of which is the total number of Registrable Securities
beneficially owned by such participating Notice Recipient, and the denominator
of which is the total number of Registrable Securities beneficially owned by the
Initiating Shelf Holder and all the other Notice Recipient delivering such a
notice and participating in such Non-Marketed Underwritten Shelf Take-Down.

 

19

--------------------------------------------------------------------------------


 

2.5                               Selection of Underwriters.  In the event that
any registration pursuant to this Article II (other than a registration under
Section 2.2) shall involve, in whole or in part, an underwritten offering, the
underwriter or underwriters shall be designated by the Registration Party (or in
the case of a Shelf Take-Down, the Initiating Shelf Holder) that requested such
underwritten offering in accordance with this Article II, which underwriter or
underwriters shall be reasonably acceptable to the Company.

 

2.6                               Withdrawal Rights; Expenses.

 

(a)                                 A Selling Holder may withdraw all or any
part of its Registrable Securities from any registration or offering (including
a registration effected pursuant to Section 2.1) by giving written notice to the
Company of its request to withdraw at any time.  Except in the case of a
withdrawal of Registrable Securities made within 30 days of receipt by such
Selling Holder of a certificate or notice from the Company that it will defer
the filing or effectiveness of a registration statement pursuant to
Section 2.1(d) or Section 2.3(a)(2)(C), the Company shall be entitled to
reimbursement for any SEC registration fees incurred by the Company in
connection with the registration of the Registrable Securities so withdrawn
(unless such registration fees can be used in connection with the registration
of other securities by the Company, including in connection with a future
registration).  In the case of a withdrawal, any Registrable Securities so
withdrawn shall be reallocated among the remaining participants in accordance
with the applicable provisions of this Agreement.

 

(b)                                 Except as provided in this Agreement, the
Company shall pay all Registration Expenses with respect to a particular
offering (or proposed offering).  Except as provided herein, each Selling Holder
and the Company shall be responsible for its own fees and expenses of financial
advisors and their internal administrative and similar costs, as well as their
respective pro rata shares of underwriters’ commissions and discounts, which
shall not constitute Registration Expenses.

 

(c)                                  If the Registration Party that requested a
Demand Registration or a Marketed Underwritten Shelf Take-Down pursuant to
Section 2.1 or Section 2.4 withdraws all of its Registrable Securities from such
Demand Registration or Marketed Underwritten Shelf Take-Down (a “Withdrawn
Offering”), the other Registration Party(ies) or the Company may, in any of
their sole discretion, elect within two Business Days thereafter to have the
Company continue such Withdrawn Offering by giving written notice of such
election to the Company and/or the other Registration Parties (a “Continuance
Notice”), in which case such Withdrawn Offering shall proceed in accordance with
the applicable provisions of this Agreement as if such Withdrawn Offering had
been initiated by the Party providing the Continuance Notice (which, for the
avoidance of doubt, shall not cause any new notice or consent period with
respect to other Holders to occur under this Agreement and shall not otherwise
change the requirements for and timing of any notices and consents under this
Agreement as they then exist with respect to such Withdrawn Offering).  If a
Continuance Notice is provided by a Registration Party (the “Electing
Registration Party”), for the purpose of the limits on number of Demands set
forth in Section 2.1(b), such Withdrawn Offering shall count as use of one
Demand by such Electing Registration Party and shall not count as use of a
Demand by the Registration Party that originally requested such Withdrawn
Offering.  If a Continuance Notice is provided by the Company, such Withdrawn
Registration shall not count as use of a Demand for any Registration

 

20

--------------------------------------------------------------------------------


 

Party for the purpose of the limits on number of Demands set forth in
Section 2.1(b).  If no Continuance Notice is timely provided with respect to a
Withdrawn Offering, the Company shall abandon the Withdrawn Offering, and such
Withdrawn Offering shall count as use of one Demand by the Registration Party
that originally requested such Withdrawn Offering for the purpose of the limits
on number of Demands set forth in Section 2.1(b), unless such Registration Party
elects in writing to bear the Registration Expenses for such Withdrawn Offering.

 

2.7                               Registration and Qualification.  If and
whenever the Company is required to effect the registration of any Registrable
Securities under the Securities Act as provided in this Article II, the Company
shall as promptly as practicable:

 

(a)                                 Registration Statement.  (i) Prepare and (as
promptly as reasonably practicable thereafter and in any event no later than 20
days after the end of the applicable period specified in Section 2.1(a),
Section 2.2(a) or Section 2.3(a)(2) within which requests for registration may
be given to the Company) file a registration statement under the Securities Act
relating to the Registrable Securities to be offered and use reasonable best
efforts to cause such registration statement to become effective as promptly as
practicable thereafter, and keep such registration statement effective for 180
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, that in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended, if
necessary, to keep the registration statement continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for sales of such Registrable Securities, and to ensure that it conforms with
the requirements of this Agreement, the Securities Act and the policies,
rules and regulations of the SEC as announced from time to time, until (A) the
Selling Holders have sold all of such Registrable Securities or (B) no
Registrable Securities then exist; (ii) furnish to the lead underwriter or
underwriters, if any, and to the Selling Holders who have requested that
Registrable Securities be covered by such registration statement, prior to the
filing thereof with the SEC, a copy of the registration statement, and each
amendment thereof, and a copy of any prospectus, and each amendment or
supplement thereto (excluding amendments caused by the filing of a report under
the Exchange Act); and (iii) use reasonable best efforts to reflect in each such
document, when so filed with the SEC, such comments as such Persons reasonably
may on a timely basis propose;

 

(b)                                 Amendments; Supplements.  Prepare and file
with the SEC such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be (i) reasonably requested
by any Selling Holder (to the extent such request relates to information
relating to such Selling Holder), or (ii) necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities until the earlier of
(A) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition set forth in such
registration statement and (B) if a Form S-3 registration, the expiration of the
applicable period specified in Section 2.7(a) and, if not a Form S-3
registration, the applicable period specified in Section 2.1(e)(iii); provided,
that any such required period shall be extended for such number of days
(x) during any period from and including the date any written notice
contemplated by paragraph (f) below is given by the Company until the date on
which the Company delivers to the Selling Holders the supplement or amendment
contemplated

 

21

--------------------------------------------------------------------------------


 

by paragraph (f) below or written notice that the use of the prospectus may be
resumed, as the case may be, and (y) during which the offering of Registrable
Securities pursuant to such registration statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court; provided, further, that the Company shall have no
obligation to a Selling Holder participating on a “piggyback” basis pursuant to
Section 2.1(a) or Section 2.2 in a registration statement that has become
effective to keep such registration statement effective for a period beyond 180
days from the effective date of such registration statement.  The Company shall
respond, as promptly as reasonably practicable, to any comments received from
the SEC and request acceleration of effectiveness, as promptly as reasonably
practicable, after it learns that the SEC will not review the registration
statement or after it has satisfied comments received from the SEC.  With
respect to each Free Writing Prospectus or other materials to be included in the
Disclosure Package, ensure that no Registrable Securities be sold “by means of”
(as defined in Rule 159A(b) under the Securities Act) such Free Writing
Prospectus or other materials without the prior written consent of the Selling
Holders of the Registrable Securities covered by such registration statement,
which Free Writing Prospectuses or other materials shall be subject to the
review of counsel to such Selling Holders, and make all required filings of all
Free Writing Prospectuses with the SEC;

 

(c)                                  Copies.  Furnish to the Selling Holders and
to any underwriter of such Registrable Securities such number of conformed
copies of such registration statement and of each such amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus included in such registration statement (including each preliminary
prospectus, summary prospectus and Free Writing Prospectus), in conformity with
the requirements of the Securities Act, such documents incorporated by reference
in such registration statement or prospectus, and such other documents, as such
Selling Holders or such underwriter may reasonably request, and upon request a
copy of any and all transmittal letters or other correspondence to or received
from, the SEC or any other Governmental Authority or self-regulatory body or
other body having jurisdiction (including any domestic or foreign securities
exchange) relating to such offering;

 

(d)                                 Blue Sky.  Register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Selling Holders and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Selling Holders to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder; provided, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions;

 

(e)                                  Delivery of Certain Documents.  (i) Furnish
to each Selling Holder and to any underwriter of such Registrable Securities an
opinion of counsel for the Company (which opinion (in form, scope and substance)
shall be reasonably satisfactory to the managing underwriters, if any, or, in
the case of a non-underwritten offering, to the Selling Holders) addressed to
each Selling Holder and any underwriter of such Registrable Securities and dated
the date of the closing under the underwriting agreement (if any) (or if such
offering is not underwritten, dated the effective date of the applicable
registration statement) covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings, (ii) furnish to each
Selling Holder and any underwriter of such Registrable Securities a

 

22

--------------------------------------------------------------------------------


 

“cold comfort” and “bring-down” letter addressed to each Selling Holder and any
underwriter of such Registrable Securities and signed by the independent public
accountants who have audited the financial statements of the Company included in
such registration statement, in each such case covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) as are customarily covered in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as any Selling Holder may reasonably request and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements and (iii) cause such authorized officers of the Company to
execute customary certificates as may be requested by any Selling Holder or any
underwriter of such Registrable Securities;

 

(f)                                   Notification of Certain Events;
Corrections.  Promptly notify the Selling Holders and any underwriter of such
Registrable Securities in writing (i) of the occurrence of any event as a result
of which the registration statement or the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (ii) of any request by the SEC or any
other regulatory body or other body having jurisdiction for any amendment of or
supplement to any registration statement or other document relating to such
offering, and (iii) if for any other reason it shall be necessary to amend or
supplement such registration statement or prospectus in order to comply with the
Securities Act and, in any such case as promptly as reasonably practicable
thereafter, prepare and file with the SEC an amendment or supplement to such
registration statement or prospectus which will correct such statement or
omission or effect such compliance;

 

(g)                                  Notice of Effectiveness.  Notify the
Selling Holders and the lead underwriter or underwriters, if any, and (if
requested) confirm such advice in writing, as promptly as reasonably practicable
after notice thereof is received by the Company (i) when the applicable
registration statement or any amendment thereto has been filed or becomes
effective and when the applicable prospectus or any amendment or supplement
thereto has been filed, (ii) of any comments by the SEC, (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of such registration
statement or any order preventing or suspending the use of any preliminary or
final prospectus or the initiation or threat of any proceedings for such
purposes and (iv) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 

(h)                                 Stop Orders.  Use its reasonable best
efforts to prevent the entry of, and use its reasonable best efforts to obtain
as promptly as reasonably practicable the withdrawal of, any stop order with
respect to the applicable registration statement or other order suspending the
use of any preliminary or final prospectus;

 

(i)                                     Plan of Distribution.  Promptly
incorporate in a prospectus supplement or post-effective amendment to the
applicable registration statement such information as any Selling Holder
requests (subject to the agreement of the lead underwriter or underwriters, if
any) be included therein relating to the plan of distribution with respect to
such Registrable Securities; and make all required filings of such prospectus
supplement or post-effective amendment as

 

23

--------------------------------------------------------------------------------


 

promptly as reasonably practicable after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(j)                                    Other Filings.  Use its reasonable best
efforts to cause the Registrable Securities covered by the applicable
registration statement to be registered with or approved by such other
Governmental Authorities as may be necessary to enable the seller or sellers
thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities;

 

(k)                                 FINRA Compliance.  Cooperate with each
Selling Holder and each underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(l)                                     Listing.  Use its reasonable best
efforts to cause all such Registrable Securities registered pursuant to such
registration to be listed and remain on each securities exchange and automated
interdealer quotation system on which identical securities issued by the Company
are then listed;

 

(m)                             Transfer Agent; Registrar; CUSIP Number. 
Provide a transfer agent and registrar for all Registrable Securities registered
pursuant to such registration and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of the applicable
registration statement;

 

(n)                                 Compliance; Earnings Statement.  Otherwise
use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC, and make available to each Selling Holder, as soon as
reasonably practicable, an earnings statement covering the period of at least 12
months, but not more than 18 months, beginning with the first month after the
effective date of the applicable registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act;

 

(o)                                 Road Shows.  To the extent reasonably
requested by the lead or managing underwriters in connection with an
underwritten offering pursuant to Section 2.1 or a Form S-3 underwritten
offering pursuant to Section 2.3 and Section 2.4(b), send appropriate officers
of the Company to attend any “road shows” scheduled in connection with any such
underwritten offering, with all out of pocket costs and expenses incurred by the
Company or such officers in connection with such attendance to be paid by the
Company;

 

(p)                                 Certificates.  Unless the relevant
securities are issued in book-entry form, furnish for delivery in connection
with the closing of any offering of Registrable Securities pursuant to a
registration effected pursuant to this Article II unlegended certificates
representing ownership of the Registrable Securities being sold in such
denominations as shall be requested by any Selling Holder or the underwriters of
such Registrable Securities (it being understood that the Selling Holders shall
use reasonable best efforts to arrange for delivery to the Depository Trust
Company); and

 

(q)                                 Reasonable Best Efforts. Use reasonable best
efforts to take all other steps necessary to effect the registration and
offering of the Registrable Securities contemplated hereby.

 

24

--------------------------------------------------------------------------------


 

2.8                               Underwriting; Due Diligence.

 

(a)                                 If requested by the underwriters for any
underwritten offering of Registrable Securities pursuant to a registration
requested under this Article II, the Company shall enter into an underwriting
agreement with such underwriters for such offering, which agreement will contain
such representations and warranties by the Company and such other terms and
provisions as are customarily contained in underwriting agreements generally
with respect to secondary distributions to the extent relevant, including
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 2.9, and agreements as to the provision of
opinions of counsel and accountants’ letters to the effect and to the extent
provided in Section 2.7(e).  The Selling Holders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be parties to any
such underwriting agreement, and the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
underwriters, shall also be made to and for the benefit of such Selling Holders
and the conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such Selling Holders to the extent applicable.  Subject to the following
sentence, such underwriting agreement shall also contain such representations
and warranties by such Selling Holders and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, when relevant.  No Selling Holder shall be required in any such
underwriting agreement or related documents to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Selling
Holder’s title to Registrable Securities and any written information provided by
the Selling Holder to the Company expressly for inclusion in the related
registration statement, and the liability of any Selling Holder under the
underwriting agreement shall be several and not joint and in no event shall the
liability of any Selling Holder under the underwriting agreement be greater in
amount than the dollar amount of the proceeds received by such Selling Holder
under the sale of the Registrable Securities pursuant to such underwriting
agreement (net of underwriting discounts and commissions).

 

(b)                                 In connection with the preparation and
filing of each registration statement registering Registrable Securities under
the Securities Act pursuant to this Article II, the Company shall make available
upon reasonable notice at reasonable times and for reasonable periods for
inspection by each Selling Holder, by any lead underwriter or underwriters
participating in any disposition to be effected pursuant to such registration
statement, and by any attorney, accountant or other agent retained by any
Selling Holder or any lead underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and use
its reasonable best efforts to cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified the
Company’s financial statements to make themselves reasonably available to
discuss the business of the Company and to supply all information reasonably
requested by any such Selling Holders, lead underwriters, attorneys, accountants
or agents in connection with such registration statement as shall be necessary
to enable them to exercise their due diligence responsibility (subject to entry
by each party referred to in this clause (b) into customary confidentiality
agreements in a form reasonably acceptable to the Company).

 

25

--------------------------------------------------------------------------------


 

(c)                                  In the case of an underwritten offering
requested by the Registration Parties pursuant to Section 2.1 or Section 2.3 or
an Underwritten Shelf Take-Down pursuant to Section 2.4, the price, underwriting
discount and other financial terms for the Registrable Securities of the related
underwriting agreement shall be determined by the Registration Party exercising
its Demand.  In the case of any underwritten offering of securities by the
Company pursuant to Section 2.2, such price, discount and other terms shall be
determined by the Company, subject to the right of Selling Holders to withdraw
their Registrable Securities from the registration pursuant to Section 2.6(a).

 

(d)                                 Subject to Section 2.8(a), no Person may
participate in an underwritten offering (including an Underwritten Shelf
Take-Down) unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to approve such arrangements and (ii) completes and executes all customary
questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreement and other documents reasonably required under the terms
of such underwriting arrangements.

 

2.9                               Indemnification and Contribution.

 

(a)                                 Indemnification by the Company.  In the case
of each offering of Registrable Securities made pursuant to this Article II, the
Company agrees to indemnify and hold harmless, to the extent permitted by
Applicable Law, each Selling Holder, each underwriter of Registrable Securities
so offered and each Person, if any, who controls or is alleged to control
(within the meaning set forth in the Securities Act) any of the foregoing
Persons, the Affiliates of each of the foregoing (other than the Company and its
controlled Affiliates), and the officers, directors, partners, members,
employees and agents of each of the foregoing, against any and all losses,
liabilities, costs (including reasonable attorney’s fees and disbursements),
claims and damages, joint or several, to which they or any of them may become
subject, under the Securities Act or otherwise, including any amount paid in
settlement of any litigation commenced or threatened, insofar as such losses,
liabilities, costs, claims and damages (or actions or proceedings in respect
thereof, whether or not such indemnified Person is a party thereto) arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in the registration statement (or in any preliminary, final or
summary prospectus included therein) or in the Disclosure Package, or in any
offering memorandum or other offering document relating to the offering and sale
of such Registrable Securities, or any amendment thereof or supplement thereto,
or in any document incorporated by reference therein, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading; provided, however, that the Company shall not be liable to
any Person in any such case to the extent that any such loss, liability, cost,
claim or damage arises out of or relates to any untrue statement, or any
omission, if such statement or omission shall have been made in reliance upon
and in conformity with information relating to such Person (which information
shall be limited to the name of such Person, the address of such Person, the
number of shares of Common Stock held by such Person, the number of shares of
Common Stock being offered by such Person in the offering and the nature of the
beneficial ownership of the Common Stock owned by such Person) furnished in
writing to the Company by or on behalf of such Person expressly for inclusion in
the registration statement (or in any preliminary, final or summary prospectus
included therein), offering

 

26

--------------------------------------------------------------------------------


 

memorandum or other offering document, or any amendment thereof or supplement
thereto.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any such Person and shall survive the
transfer of such securities.

 

(b)                                 Indemnification by Selling Holders.  In the
case of each offering made pursuant to this Agreement, each Selling Holder, by
exercising its registration and/or piggyback rights under this Agreement,
agrees, severally and not jointly, to indemnify and hold harmless, to the extent
permitted by Applicable Law, the Company, each other Selling Holder and each
Person, if any, who controls or is alleged to control (within the meaning set
forth in the Securities Act) any of the foregoing, any Affiliate of any of the
foregoing, and the officers, directors, partners, members, employees and agents
of each of the foregoing, against any and all losses, liabilities, costs
(including reasonable attorney’s fees and disbursements), claims and damages to
which they or any of them may become subject, under the Securities Act or
otherwise, including any amount paid in settlement of any litigation commenced
or threatened, insofar as such losses, liabilities, costs, claims and damages
(or actions or proceedings in respect thereof, whether or not such indemnified
Person is a party thereto) arise out of or are based upon any untrue statement
made by such Selling Holder of a material fact contained in the registration
statement (or in any preliminary, final or summary prospectus included therein)
or in the Disclosure Package relating to the offering and sale of such
Registrable Securities prepared by the Company or at its direction, or any
amendment thereof or supplement thereto, or any omission by such Selling Holder
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
light of the circumstances under which they were made) not misleading, but in
each case only to the extent that such untrue statement of a material fact
occurs in reliance upon and in conformity with, or such material fact is omitted
from, information relating to such Selling Holder (which information shall be
limited to the name of such Selling Holder, the address of such Selling Holder,
the number of shares of Common Stock held by such Selling Holder, the number of
shares of Common Stock being offered by such Selling Holder in the offering and
the nature of the beneficial ownership of the Common Stock owned by such Person)
furnished in writing to the Company by or on behalf of such Selling Holder
expressly for inclusion in such registration statement (or in any preliminary,
final or summary prospectus included therein) or Disclosure Package, or any
amendment thereof or supplement thereto.

 

(c)                                  Indemnification Procedures.  Each Party
entitled to indemnification under this Section 2.9 shall give notice to the
Party required to provide indemnification, as promptly as reasonably
practicable, after such indemnified Party has actual knowledge that a claim is
to be made against the indemnified Party as to which indemnity may be sought,
and shall permit the indemnifying Party to assume the defense of such claim or
litigation resulting therefrom and any related settlement and settlement
negotiations, subject to the limitations on settlement set forth below;
provided, that counsel for the indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
indemnified Party (whose approval shall not unreasonably be withheld,
conditioned or delayed), and the indemnified Party may participate in such
defense at such Party’s expense; and provided, further, that the failure of any
indemnified Party to give notice as provided in this Agreement shall not relieve
the indemnifying Party of its obligations under this Section 2.9, except to the
extent the indemnifying Party is actually prejudiced by such failure to give
notice.  Notwithstanding the foregoing, an indemnified Party shall have the
right to retain separate counsel, with the

 

27

--------------------------------------------------------------------------------


 

reasonable fees and expenses of such counsel being paid by the indemnifying
Party, if representation of such indemnified Party by the counsel retained by
the indemnifying Party would be inappropriate due to actual or potential
differing interests between such indemnified Party and any other party
represented by such counsel or if the indemnifying Party has failed to assume
the defense of such action.  No indemnified Party shall enter into any
settlement of any litigation commenced or threatened with respect to which
indemnification is or may be sought without the prior written consent of the
indemnifying Party (such consent not to be unreasonably withheld, conditioned or
delayed).  No indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified Party of a release, reasonably satisfactory to the indemnified
Party, from all liability in respect to such claim or litigation.  Each
indemnified Party shall furnish such information regarding itself or the claim
in question as an indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.9 shall for any reason be unavailable (other than
in accordance with its terms) to an indemnified Party in respect of any loss,
liability, cost, claim or damage referred to therein, then each indemnifying
Party shall, in lieu of indemnifying such indemnified Party, contribute to the
amount paid or payable by such indemnified Party as a result of such loss,
liability, cost, claim or damage in such proportion as shall be appropriate to
reflect the relative fault of the indemnifying Party on the one hand and the
indemnified Party on the other with respect to the statements or omissions which
resulted in such loss, liability, cost, claim or damage as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to whether the untrue statement of a material fact or omission to
state a material fact relates to information supplied by the indemnifying Party
on the one hand or the indemnified Party on the other, the intent of the Parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission.  The amount paid or payable by an
indemnified Party as a result of the loss, cost, claim, damage or liability, or
action in respect thereof, referred to above in this paragraph (d) shall be
deemed to include, for purposes of this paragraph (d), any legal or other
expenses reasonably incurred by such indemnified Party in connection with
investigating or defending any such action or claim.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying Party (other than the Company)
shall be required pursuant to this Section 2.9(d) to contribute any amount in
excess of the amount by which the net proceeds received by such indemnifying
Party from the sale of Registrable Securities in the offering to which the
losses of the indemnified Parties relate exceeds the amount of any damages which
such indemnifying Party has otherwise been required to pay by reason of such
untrue statement or omission.  The Parties agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in this Section 2.9(d).

 

(e)                                  Indemnification/Contribution under State
Law.  Indemnification and contribution similar to that specified in the
preceding paragraphs of this Section 2.9 (with

 

28

--------------------------------------------------------------------------------


 

appropriate modifications) shall be given by the Company and the Selling Holders
with respect to any required registration or other qualification of securities
under any state Applicable Law or with any Governmental Authority.

 

(f)                                   Obligations Not Exclusive; Priority.  The
obligations of the Parties under this Section 2.9 shall be in addition to any
liability which any Party may otherwise have to any other Person.

 

(g)                                  Survival.  For the avoidance of doubt, the
provisions of this Section 2.9 shall survive any termination of this Agreement.

 

(h)                                 Limitation of Selling Holder Liability.  The
liability of any Selling Holder under this Section 2.9 shall be several and not
joint and in no event shall the liability of any Selling Holder under this
Section 2.9 be greater in amount than the dollar amount of the proceeds, net of
underwriting discounts and commissions, received by such Selling Holder from the
sale of the Registrable Securities giving rise to such
indemnification/contribution obligation.

 

(i)                                     Third Party Beneficiary.  Each of the
indemnified Persons referred to in this Section 2.9 shall be a third party
beneficiary of the rights conferred to such Person in this Section.

 

2.10                        Cooperation; Information by Selling Holder.

 

(a)                                 It shall be a condition of each Selling
Holder’s rights under this Article II that such Selling Holder cooperate with
the Company by entering into any undertakings and taking such other action
relating to the conduct of the proposed offering which the Company or the
underwriters may reasonably request as being necessary to insure compliance with
federal and state securities laws and the rules or other requirements of FINRA
or which are otherwise customary and which the Company or the underwriters may
reasonably request to effectuate the offering.

 

(b)                                 Each Selling Holder shall furnish to the
Company such information regarding such Selling Holder and the distribution
proposed by such Selling Holder as the Company may reasonably request in writing
and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Article II.  The Company shall
have the right to exclude from the registration any Selling Holder that does not
comply with this Section 2.10.

 

(c)                                  At such time as an underwriting agreement
with respect to a particular underwriting is entered into, the terms of any such
underwriting agreement shall govern with respect to the matters set forth
therein to the extent inconsistent with this Article II; provided, that the
indemnification provisions of such underwriting agreement as they relate to the
Selling Holders are customary for registrations of the type then proposed and
provide for indemnification by such Selling Holders only with respect to
information relating to such Selling Holder (which information shall be limited
to the name of such Selling Holder, the address of such Selling Holder, the
number of shares of Common Stock held by such Selling Holder, the number of
shares of Common Stock being offered by such Selling Holder in the offering and
the nature of the beneficial ownership of the Common Stock owned by such Person)
furnished in

 

29

--------------------------------------------------------------------------------


 

writing to the Company by or on behalf of such Selling Holder expressly for
inclusion in such registration statement (or in any preliminary, final or
summary prospectus included therein) or Disclosure Package, or any amendment
thereof or supplement thereto.

 

2.11                        Rule 144.  Following the IPO, the Company shall use
its reasonable best efforts to ensure that the conditions to the availability of
Rule 144 under the Securities Act set forth in paragraph (c) of Rule 144 shall
be satisfied.  The Company agrees to use its reasonable best efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act, at any time after it has
become subject to such reporting requirements.  Upon the request of any Holder
for so long as such information is a necessary element of such Person’s ability
to avail itself of Rule 144, the Company shall deliver to such Person (i) a
written statement as to whether it has complied with such requirements and
(ii) a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed as such Person may reasonably request
in availing itself of any rule or regulation of the SEC allowing such Person to
sell any such securities without registration.

 

2.12                        Holdback Agreement.  Each of the Company and each
Holder (other than a Holder that (1) is not an employee of the Company or any of
its Subsidiaries and (2) for an offering other than the IPO, beneficially owns
less than 10% of the Common Stock that is outstanding immediately prior to the
offering (calculated on a fully-diluted and fully-Exchanged basis) of
Registrable Securities (whether or not such Registrable Securities are covered
by a registration statement filed pursuant to Section 2.1, Section 2.2,
Section 2.3 or Article III)) agrees that during (i) such period following the
effective date (which period shall in no event exceed 180 days, subject to any
applicable “booster shot” extensions to the extent required under the applicable
regulations of FINRA) of a registration statement of the Company filed in
connection with the IPO as may be requested by the underwriter or underwriters
of such underwritten offering, (ii) with respect to underwritten offerings
(other than Non-Marketed Underwritten Shelf Take-Downs) only, such period (which
period shall in no event exceed 90 days, subject to any applicable “booster
shot” extensions to the extent required under the applicable regulations of
FINRA) following the effective date of a registration statement of the Company
filed under the Securities Act subsequent to the IPO (or, if later in the case
of a Marketed Underwritten Shelf Take-Down, the date the underwriting agreement
for such Marketed Underwritten Shelf Take-Down is entered into) as may be
requested by the underwriter or underwriters of such underwritten offering, and
(iii) with respect to Non-Marketed Underwritten Shelf Take-Downs for which an
affirmative Non-Marketed Shelf Take-Down Piggyback Election is made only, such
period (which period shall in no event exceed 45 days, subject to any applicable
“booster shot” extensions to the extent required under the applicable
regulations of FINRA) following the date the underwriting agreement for such
Non-Marketed Underwritten Shelf Take-Down is entered into as may be requested by
the underwriter or underwriters of such underwritten offering, each of the
Company, such Holder and its Affiliates shall not, to the extent requested by
the Company and/or any underwriter, offer, sell, contract to sell, pledge,
hypothecate, transfer, make any short sale of, loan, grant any option or right
to purchase of, or otherwise transfer or dispose of (other than to donees who
agree to be similarly bound) any Registrable Securities held by it at any time
during such period (which prohibition precludes such Holder and its Affiliates
from engaging in any hedging transaction with respect to Registrable
Securities), except Registrable Securities included in such

 

30

--------------------------------------------------------------------------------


 

registration; provided, that with respect to restrictions imposed pursuant to
clause (iii) above, in no event shall any Holder be subject to such restrictions
for more than 90 days during any 12-month period (plus any applicable “booster
shot” periods to the extent required under the applicable regulations of FINRA
).  Each Holder agrees that it shall deliver to the underwriter or underwriters
of any offering to which clause (i), (ii) or (iii) is applicable a customary
agreement reflecting its agreement set forth in this Section 2.12.(1)  For the
avoidance of doubt, no restrictions under this Section 2.12 shall apply with
respect to Non-Marketed Underwritten Shelf Take-Downs for which no Non-Marketed
Shelf Take-Down Piggyback Election is made. For the avoidance of doubt, for the
purposes of this Section 2.12, a Management Vehicle shall be deemed to be an
employee of the Company.

 

2.13                        Suspension of Sales.  Each Selling Holder
participating in a registration agrees that, upon receipt of notice from the
Company pursuant to Section 2.7(f), such Selling Holder shall discontinue
disposition of its Registrable Securities pursuant to such registration
statement until receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.7(f), or until advised in writing by the Company that
the use of the prospectus may be resumed, as the case may be, and, if so
directed by the Company, such Selling Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities which are current at the time of the receipt of the notice of the
event described in Section 2.7(f).

 

2.14                        Third Party Registration Rights.  Nothing in this
Agreement shall be deemed to prevent the Company from providing registration
rights to any other Person on such terms as the board of directors of the
Company deems desirable in its sole discretion, so long as (1) such registration
rights do not limit the ability of the Registration Parties to require a Demand
Registration or a Marketed Underwritten Shelf Take-Down under this Agreement and
(2) such Person may include Common Stock in a registration only to the extent
that the inclusion of such Common Stock will not diminish the amount of
Registrable Securities that are entitled to be included in such registration by
the Viola Holder, the SL Holders and the Temasek Holder.

 

ARTICLE III

 

EXCHANGE REGISTRATION

 

3.1                               Exchange Registration.  At such time as the
Company first becomes eligible to file a Registration Statement on Form S-3,
which shall be not less than one year after the date hereof, the Company shall,
as promptly as reasonably practicable, file and use reasonable best efforts to
effect the registration under the Securities Act and applicable state securities
laws a registration statement (“Exchange Registration Statement”) for the shares
of Common Stock issuable upon Exchange of all of the shares of Class C Common
Stock together with all of the Virtu Financial Units held by the Employee
Holders for shares of Common Stock.  Such registration pursuant to this
Section 3.3, including as amended, renewed or replaced as provided in
Section 3.3(b), is referred to herein as an “Exchange Registration.”

 

--------------------------------------------------------------------------------

(1)                   Note to Draft: Protections regarding release from
underwriter lock-ups to be addressed in separate letter agreement.

 

31

--------------------------------------------------------------------------------


 

3.2                               Continued Effectiveness; Renewal and
Replacement.  The Company shall use its reasonable best efforts to keep the
Exchange Registration Statement continuously effective under the Securities Act
and applicable state securities laws until the date as of which no Employee
Holder holds Class C Common Stock or Virtu Financial Units.  In addition, the
Company shall promptly amend, renew or replace, as necessary, any Exchange
Registration Statement that shall have expired or otherwise been deemed unusable
and shall use its reasonable best efforts to keep such amended, renewed or
replaced Exchange Registration Statement continuously effective under the
Securities Act and applicable state securities laws until the date as of which
no Employee Holder holds Class C Common Stock or Virtu Financial Units.  For so
long as an Exchange Registration Statement is effective and is usable under this
Article III by the Employee Holders, no Management Vehicle or Transferee thereof
shall have any registration rights under Article II.  For the avoidance of
doubt, this Article III shall not provide any Employee Holder the right to
request an Underwritten Shelf Take-Down.  Nothing in this Section 3.2 shall be
deemed to waive any obligation of a Holder pursuant to Section 2.12 hereof.

 

3.3                               Company Blackout Rights.  With respect to any
Exchange Registration Statement filed, or to be filed, including any amendment,
renewal or replacement thereof, pursuant to this Section 3.3, if (i) the board
of directors of the Company determines in good faith after consultation with
outside counsel that the Exchange Registration would cause the Company to
disclose material non-public information, which disclosure (x) would be required
to be made in the Exchange Registration Statement so that it would not be
materially misleading, (y) would not be required to be made at such time but for
the filing or effectiveness of the Exchange Registration Statement and (z) would
be materially detrimental to the Company or would materially interfere with any
material financing, acquisition, corporate reorganization or merger or other
similar transaction involving the Company or any of its Subsidiaries, and that,
as a result of such potential disclosure or interference, it is in the best
interests of the Company to defer the filing or effectiveness of the Exchange
Registration Statement at such time or suspend the Employee Holders’ use of any
prospectus which is a part of the Exchange Registration Statement, and (ii) the
Company furnishes to the Employee Holders a certificate signed by the chief
executive officer of the Company to that effect, then the Company shall have the
right to defer such filing or effectiveness or suspend the continuance of such
effectiveness for a period of not more than 120 days (in which event, in the
case of a suspension, the Employee Holders shall discontinue Exchanges pursuant
to the Exchange Registration Statement); provided, that the Company shall not
use this right, together with any other deferral or suspension of the Company’s
obligations under Section 2.1 or Section 2.3, more than once in any 12-month
period.  The Company shall notify the Employee Holders of the expiration of any
period during which it exercised its rights under this Section 3.3.  The Company
agrees that, in the event it exercises its rights under this Section 3.3, it
shall, as promptly as reasonably practicable following the expiration of the
applicable deferral or suspension period, file or update and use its reasonable
best efforts to cause the effectiveness of, as applicable, the applicable
deferred or suspended Exchange Registration Statement or prospectus which is a
part of the Exchange Registration Statement.

 

3.4                               Article III Holdbacks.

 

Notwithstanding anything in this Article III to the contrary, in order for any
Employee Holder to receive the benefit of this Article III, such Employee Holder
hereby agrees

 

32

--------------------------------------------------------------------------------


 

to be subject to Section 2.12, irrespective of the percentage of outstanding
Common Stock beneficially owned by such Employee Holder, mutatis mutandis.

 

3.5                               Shelf Registration Statement.

 

If the Company determines that it is not permitted to file the Exchange
Registration Statement due to any restrictions under any applicable law,
regulation or an interpretation of the Securities and Exchange Commission, it
shall instead effect the registration of the resale of any Registrable
Securities of Employee Holders on a Registration Statement on Form S-3 (which
registration shall constitute a shelf offering on a delayed or continuous basis
in accordance with Rule 415 under the Securities Act) (the “Employee Shelf
Registration”).  In such event, to the extent applicable, the terms of this
Article III, Section 2.9 and Section 2.10(a) and (b) shall apply to such
Employee Shelf Registration.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Notices.  All notices, requests, demands and
other communications to any party hereunder shall be made in writing (including
facsimile transmission and electronic mail (“e-mail”) transmission, so long as a
receipt of such e-mail is requested and received by non-automated response) and
shall be given:

 

(a)

if to the Company, to:

 

 

 

Virtu Financial, Inc.

 

900 Third Avenue

 

New York, New York 10022

 

Attention: General Counsel

 

E-mail: legal@virtu.com

 

 

 

With copies (which shall not constitute actual or constructive notice) to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019

 

Attention:

John C. Kennedy

 

 

Jeffrey D. Marell

 

Facsimile:

(212) 757-3990

 

E-mail:

jkennedy@paulweiss.com

 

 

jmarell@paulweiss.com

 

 

(b)

if to any Viola Holder, to:

 

 

 

TJMT Holdings LLC

 

c/o Virtu Financial Inc.

 

900 Third Avenue

 

New York, New York 10022

 

33

--------------------------------------------------------------------------------


 

 

Attention:

General Counsel

 

E-mail:

legal@virtu.com

 

 

 

With copies (which shall not constitute actual or constructive notice) to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019

 

Attention:

John C. Kennedy

 

 

Jeffrey D. Marell

 

Facsimile:

(212) 757-3990

 

E-mail:

jkennedy@paulweiss.com

 

 

jmarell@paulweiss.com

 

 

(c)

if to any SL Holder, to:

 

 

 

c/o Silver Lake Partners

 

2775 Sand Hill Road, Suite 100

 

Menlo Park, California 94025

 

Attention:

Karen King

 

Facsimile:

(650) 233-8125

 

E-mail:

karen.king@silverlake.com

 

 

 

and

 

 

 

c/o Silver Lake Partners

 

9 West 57th Street

 

32nd Floor

 

New York, NY 10019

 

Attention:

Andrew J. Schader

 

Facsimile:

(212) 981-3535

 

E-mail:

andy.schader@silverlake.com

 

 

 

With copies (which shall not constitute actual or constructive notice) to:

 

 

 

Simpson Thacher & Bartlett LLP

 

2475 Hanover Street

 

Palo Alto, California 94304

 

Attention:

Rich Capelouto

 

 

Atif I. Azher

 

Facsimile:

(650) 251-5002

 

E-mail:

rcapelouto@stblaw.com

 

 

aazher@stblaw.com

 

 

 

(d)

if to the Temasek Holder, to:

 

34

--------------------------------------------------------------------------------


 

 

Temasek Holdings (Private) Limited

 

14th Floor, 375 Park Avenue

 

New York, NY 10152

 

Attention:

Mukul Chawla

 

E-mail:

mukul@temasek.com.sg

 

 

 

 

and

 

 

 

Temasek Holdings (Private) Limited

 

60b Orchard Road

 

#06-18 Tower 2

 

The Atrium@Orchard

 

Singapore 238891

 

Attention:

Pradyumna Agrawal

 

E-mail:

pradyumna@temasek.com.sg

 

 

 

With copies (which shall not constitute actual or constructive notice) to:

 

 

 

Cravath, Swaine & Moore LLP

 

825 Eighth Avenue

 

New York, NY 10019

 

Attention:

Damien R. Zoubek

 

Facsimile:

(212) 474-3700

 

E-mail:

dzoubek@cravath.com

 

and

 

Attention:

Ting S. Chen

 

Facsimile:

(212) 474-3700

 

E-mail:

tchen@cravath.com

 

 

 

(e)

if to any Management Vehicle, to:

 

 

 

 

Virtu Employee Holdco LLC or Virtu Ireland Employee Trust (as applicable)

 

c/o Virtu Financial Inc.

 

900 Third Avenue

 

New York, New York 10022

 

Attention:

General Counsel

 

E-mail:

legal@virtu.com

 

(f)                                   if to any Additional Holder, to the
addresses and other contact information set forth on Annex A to this Agreement
(it being understood that any Holder may, from time to time, update any address
and/or other contact information for itself on Annex A by providing written
notice of such update to the Company and the other Holders),

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m.

 

35

--------------------------------------------------------------------------------


 

New York City time on a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding Business Day in the place of receipt.

 

4.2                               Section Headings.  The article and section
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.  References in this Agreement
to a designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specifically indicated.

 

4.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

4.4                               Consent to Jurisdiction and Service of
Process.  The Parties agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated by this Agreement (whether
brought by any Party or any of its Affiliates or against any Party or any of its
Affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the Parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each Party agrees that service of process on such Party as provided
in Section 4.1 shall be deemed effective service of process on such Party.

 

4.5                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

4.6                               Amendments; Termination.  This Agreement may
be amended only by an instrument in writing executed by the Company, the Viola
Holder, the SL Holders and the Temasek Holder.  Any such amendment will apply to
all Holders equally, without distinguishing between them.  Any consent or other
action to be taken by the SL Holders shall be taken by those SL Holders holding
in the aggregate a majority of the Registrable Securities held by all the SL
Members.  This Agreement will terminate as to any Holder when it no longer holds
any Registrable Securities.  This Agreement will no longer be applicable to
Registrable Securities that are registered in a Public Offering on The New York
Stock Exchange, Nasdaq National Market or any successor thereto or any other
U.S. securities exchange on which shares issued by the Company are then so
qualified or listed or are sold pursuant to a brokers’ transaction or a
transaction directly with a market maker, including a sale pursuant to Rule 144
of the Securities Act or any similar rule or successor rule promulgated for
similar purposes.

 

36

--------------------------------------------------------------------------------


 

4.7                               Specific Enforcement.  The Parties acknowledge
that the remedies at law of the other Parties for a breach or threatened breach
of this Agreement would be inadequate and, in recognition of this fact, any
Party to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may then be available.

 

4.8                               Entire Agreement.  This Agreement constitutes
the entire agreement and understanding of the Parties with respect to the
transactions contemplated by this Agreement.  The registration rights granted
under this Agreement supersede any registration, qualification or similar rights
with respect to any Registrable Securities granted under any other agreement at
any time, and any of such preexisting registration rights are hereby terminated.

 

4.9                               Severability.  The invalidity or
unenforceability of any specific provision of this Agreement shall not
invalidate or render unenforceable any of its other provisions.  Any provision
of this Agreement held invalid or unenforceable shall be deemed reformed, if
practicable, to the extent necessary to render it valid and enforceable and to
the extent permitted by law and consistent with the intent of the parties to
this Agreement.

 

4.10                        Counterparts.  This Agreement may be executed in
multiple counterparts, including by means of facsimile or .pdf, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------


 

 

So agreed:

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

VIOLA HOLDER

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

By:

/s/ Michael Viola

 

Name:

Michael Viola

 

Title:

Authorized Person

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SL HOLDERS

 

 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

By:    SLTA III (GP), L.L.C., its general partner

 

 

 

By:    Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

 

SLP VIRTU INVESTORS, LLC

 

 

 

By:    Silver Lake Partners III DE (AIV III), L.P., its

managing member

 

 

 

By:    Silver Lake Technology Associates III, L.P., its

general partner

 

 

 

By:    SLTA III (GP), L.L.C., its general partner

 

 

 

By:    Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

 

SLP III EW FEEDER I, L.P.

 

 

 

By:    Silver Lake Technology Associates III, L.P., its

general partner

 

 

 

By:    SLTA III (GP), L.L.C., its general partner

 

 

 

By:    Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

TEMASEK HOLDER

 

 

 

 

 

HAVELOCK FUND INVESTMENTS PTE LTD.

 

 

 

By:

/s/ PNG Chin Yee

 

Name:

PNG Chin Yee

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU IRELAND EMPLOYEE HOLDCO LIMITED, as trustee of the Virtu Ireland Employee
Trust

 

 

 

 

 

/s/ David Furlong

 

Name:

David Furlong

 

Title:

Director

 

 

 

 

 

As witnessed by:

 

 

 

 

 

/s/ James McQuillan

 

Name: James McQuillan

 

Address: 14 Raglan Road

 

 

 

Occupation: Compliance Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

ADDITIONAL HOLDERS

 

 

 

 

 

CIFU 2011 FAMILY TRUST

 

 

 

 

 

/s/ Douglas A. Cifu

 

Name: Douglas A. Cifu

 

 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

/s/ Michael Gould

 

Name:

Michael Gould

 

Title:

Trustee

 

 

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Peter Kovac

 

Name:

Peter Kovac

 

Title:

Trustee

 

 

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

/s/ Charles Willhoit

 

Name:

Charles Willhoit

 

Title:

Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

TURFE LIVING TRUST

 

 

 

 

 

/s/ Robert T. Turfe

 

Name:

Robert T. Turfe

 

Title:

Authorized Person

 

 

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

Name:

Jeffrey L. Schiciano

 

Title:

Authorized Person

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Ken Schiciano

 

Ken Schiciano

 

 

 

 

 

/s/ Douglas A. Cifu

 

Douglas A. Cifu

 

 

 

 

 

/s/ Graham Free

 

Graham Free

 

 

 

 

 

/s/ Anthony Manganiello

 

Anthony Manganiello

 

 

 

 

 

/s/ William Santora

 

William Santora

 

 

 

/s/ Dennis W. Benedict

 

Dennis W. Benedict

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Contact Information

 

Additional Holder

 

Address

Benedict, Dennis

 

9 Hayward Street

Yonkers, NY 10704

Cifu 2011 Family Trust

 

121 Lawrence Drive

Short Hills, NJ 07078

Cifu, Douglas A.

 

121 Lawrence Drive

Short Hills, NJ 07078

Free, Graham

 

1009 N Weston Lane

Austin, TX 78733

Gould 2015 Charitable Remainder Trust

 

38 N Avalon Dr

Los Altos, CA 94022

Kelly Kovac 2015 Charitable Remainder Trust

 

731 Ozone St.

Santa Monica, CA 90405

Manganiello, Anthony

 

324 S Franklin St

Pen Argyl, PA 18072

Santora, William

 

143 Seidman Ave.

Staten Island, NY 10312

Schiciano Family Limited Partnership

 

55 Commonwealth Avenue

Boston, MA 02116

Schiciano, Ken

 

55 Commonwealth Avenue

Boston, MA 02116

Sutter Street Asset Management, LLC - Virtu Investment

 

2719 E 3rd Ave.

Denver, CO 80206

Robert T. Turfe, as Co-Trustee of the Turfe Living Trust

 

1711 AltaMura Road

Pacific Palisades, CA 90272

 

--------------------------------------------------------------------------------


 

Annex B

 

FORM OF

JOINDER AGREEMENT

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Registration Rights Agreement, dated as of April 15, 2015 (as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “Registration Rights Agreement”), by and among Virtu
Financial, Inc., TJMT Holdings LLC, SLP III EW Feeder I, L.P., Silver Lake
Technology Associates III, L.P., SLP Virtu Investors, LLC, the Temasek Holder
party thereto, Virtu Employee Holdco LLC, Virtu Ireland Employee Holdco Limited,
as trustee of the Virtu Ireland Employee Trust, and the other Persons who
execute the signature pages thereto under the heading “Additional Holders.” 
Capitalized terms used but not defined in this Joinder Agreement shall have the
respective meanings ascribed to such terms in the Registration Rights Agreement.

 

By executing and delivering this Joinder Agreement to the Registration Rights
Agreement, the undersigned hereby adopts and approves the Registration Rights
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming a Transferee of Registrable Securities, to be
bound by and comply with the provisions of, the Registration Rights Agreement,
including Section 2.12 or Section 3.4, as applicable, therein, in the same
manner as if the undersigned were an original signatory to the Registration
Rights Agreement.

 

The undersigned acknowledges and agrees that Article IV of the Registration
Rights Agreement is incorporated herein by reference, mutatis mutandis.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of                         ,           .

 

 

 

 

 

(Signature of Transferee)

 

 

 

 

 

(Print Name of Transferee)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

Facsimile:

 

Email:

 

--------------------------------------------------------------------------------


 

 

 

AGREED AND ACCEPTED

as of the          day of                         ,           .

 

 

VIRTU FINANCIAL INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex C

 

FORM OF

SPOUSAL CONSENT

 

In consideration of the execution of that certain Registration Rights Agreement,
dated as of April 15, 2015 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Registration Rights
Agreement”), by and among Virtu Financial, Inc., TJMT Holdings LLC, SLP III EW
Feeder I, L.P., Silver Lake Technology Associates III, L.P., SLP Virtu
Investors, LLC, the Temasek Holder party thereto, Virtu Employee Holdco LLC,
Virtu Ireland Employee Holdco Limited, as trustee of the Virtu Ireland Employee
Trust, and the other Persons who execute the signature pages thereto under the
heading “Additional Holders,” I,                                     , the
spouse of                                                 , who is a party to
the Registration Rights Agreement, do hereby join with my spouse in executing
the foregoing Registration Rights Agreement and do hereby agree to be bound by
all of the terms and provisions thereof, in consideration of Transfer of
Registrable Securities and all other interests I may have in the shares and
securities subject thereto, whether the interest may be pursuant to community
property laws or similar laws relating to marital property in effect in the
state or province of my or our residence as of the date of signing this
consent.  Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Registration Rights Agreement.

 

 

Dated as of                    ,

 

 

(Signature of Spouse)

 

 

 

 

 

 

 

(Print Name of Spouse)

 

--------------------------------------------------------------------------------